CHINA YONGXIN PHARMACEUTICALS, INC.


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.


CYPI No. [insert]


STOCK PURCHASE WARRANT


THIS IS TO CERTIFY that, for value received, [insert name of holder], a [insert
entity type], or its assigns (the “Holder”) is entitled, subject to the terms
and conditions set forth herein, to purchase from China Yongxin Pharmaceuticals,
Inc., a Delaware corporation (the “Company”) up to [insert number (insert
number)] fully paid and nonassessable shares of common stock of the Company (the
“Warrant Securities”) at the initial price of $0.35 per share but subject to
adjustment as provided in Section 3 below, (the “Exercise Price”), upon payment
by cashier’s check or wire transfer of the Exercise Price for such shares of the
Common Stock to the Company at the Company’s offices.


1.           Exercisability. This Warrant may be exercised in whole or in part
at any time, or from time to time, between the date hereof and 5:00 p.m. Pacific
Standard Time on [insert date], by presentation and surrender hereof to the
Company of a notice of election to purchase duly executed and accompanied by
payment by check or wire transfer of the Exercise Price.


2.           Manner of Exercise.  In case of the purchase of less than all the
Warrant Securities, the Company shall cancel this Warrant upon the surrender
hereof and shall execute and deliver a new warrant of like tenor for the balance
of the Warrant Securities.  Upon the exercise of this Warrant, the issuance of
certificates for securities, properties or rights underlying this Warrant shall
be made forthwith (and in any event within three (3) business days thereafter)
without charge to the Holder including, without limitation, any tax that may be
payable in respect of the issuance thereof: provided, however, that the Company
shall not be required to pay any tax in respect of income or capital gain of the
Holder.


If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed, and
accompanied by payment of the purchase price.


 
Page 1 of 6

--------------------------------------------------------------------------------

 
 
3.           Adjustment in Number of Shares.


(A)           Adjustment for Reclassifications.  In case at any time or from
time to time after the issue date the holders of the Common Stock of the Company
(or any shares of stock or other securities at the time receivable upon the
exercise of this Warrant) shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefore, other or additional stock or other
securities or property (including cash) by way of stock split, spin-off,
reclassification, combination of shares or similar corporate rearrangement
(exclusive of any stock dividend of its or any subsidiary’s capital stock), then
and in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1, shall be entitled to receive the amount of stock and
other securities and property which such Holder would hold on the date of such
exercise if on the issue date he had been the holder of record of the number of
shares of Common Stock of the Company called for on the face of this Warrant and
had thereafter, during the period from the issue date, to and including the date
of such exercise, retained such shares and/or all other or additional stock and
other securities and property receivable by him as aforesaid during such period,
giving effect to all adjustments called for during such period.  In the event of
any such adjustment, the Exercise Price shall be adjusted proportionally.


(B)           Adjustment for Reorganization, Consolidation, Merger.  In case of
any reorganization of the Company (or any other corporation the stock or other
securities of which are at the time receivable on the exercise of this Warrant)
after the issue date, or in case, after such date, the Company (or any such
other corporation) shall consolidate with or merge into another corporation or
convey all or substantially all of its assets to another corporation, then and
in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided herein; in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.


4.           No Requirement to Exercise.  Nothing contained in this Warrant
shall be construed as requiring the Holder to exercise this Warrant prior to or
in connection with the effectiveness of a registration statement.


5.           No Stockholder Rights.  Unless and until this Warrant is exercised,
this Warrant shall not entitle the Holder hereof to any voting rights or other
rights as a stockholder of the Company, or to any other rights whatsoever except
the rights herein expressed, and, no dividends shall be payable or accrue in
respect of this Warrant.


 
Page 2 of 6

--------------------------------------------------------------------------------

 
 
6.           Registration Rights.  If the Company at any time proposes to
register any of its securities under the Act, including under an S-1
Registration Statement or otherwise, it will each such time give written notice
to all holders of outstanding warrants of its intention so to do.  Upon the
written request of a holder or holders of any such warrants given within 30 days
after receipt of any such notice, the Company will use its best efforts to cause
all shares underlying the exercise of such warrants to be registered under the
Act (with the securities which the Company at the time propose to register);
provided, however, that the Company may, as a condition precedent to its
effective such registration, require each Holder to agree with the Company and
the managing underwriter or underwriters of the offering to be made by the
Company in connection with such registration that such Holder will not sell any
securities of the same class or convertible into the same class as those
registered by the Company (including any class into which the securities
registered by the Company are convertible) for such reasonable period after such
registration becomes effective (not exceeding 90 days) as shall then be
specified in writing by such underwriter or underwriters if in the opinion of
such underwriter or underwriters the Company's offering would be materially
adversely affected in the absence of such an agreement.  All expenses incurred
by the Company in complying with this Section, including without limitation all
registration and filing fees, listing fees, printing expenses, fees and
disbursements of all independent accountants, or counsel for the Company and the
expense of any special audits incident to or required by any such registration
and the expenses of complying with the securities or blue sky laws of any
jurisdiction shall be paid by the Company.


7.           Exchange.  This Warrant is exchangeable upon the surrender hereof
by the Holder to the Company for new warrants of like tenor representing in the
aggregate the right to purchase the number of Warrant Securities purchasable
hereunder, each of such new warrants to represent the right to purchase such
number of Warrant Securities as shall be designated by the Holder at the time of
such surrender.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant, and, in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it and
reimbursement to the company of all reasonable expenses incidental thereto, and
upon surrender and cancellation hereof, if mutilated, the Company will make and
deliver a new warrant of like tenor and amount, in lieu hereof.


8.           Elimination of Fractional Interests.  The Company shall not be
required to issue certificates representing fractions of securities upon the
exercise of this Warrant, nor shall it be required to issue scrip or pay cash in
lieu of fractional interests.  All fractional interests shall be eliminated by
rounding any fraction up to the nearest whole number of securities, properties
or rights receivable upon exercise of this Warrant.


9.           Reservation of Securities.  The Company shall at all times reserve
and keep available out of its authorized shares of Common Stock or other
securities, solely for the purpose of issuance upon the exercise of this
Warrant, such number of shares of Common Stock or other securities, properties
or rights as shall be issuable upon the exercise hereof.  The Company covenants
and agrees that, upon exercise of this Warrant and payment of the Principal
Value, all shares of Common Stock and other securities issuable upon such
exercise shall be duly and validly issued, fully paid, non-assessable and not
subject to the preemptive rights of any stockholder.


 
Page 3 of 6

--------------------------------------------------------------------------------

 
 
10.           Notices to Holder.  If at any time prior to the expiration of this
Warrant or its exercise, any of the following events shall occur:


(a)           the Company shall take a record of the holders of any class of its
securities for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or


(b)           the Company shall offer to all the holders of a class of its
securities any additional shares of capital stock of the Company or securities
convertible into or exchangeable for shares of capital stock of the Company, or
any option or warrant to subscribe therefor; or


(c)           a dissolution, liquidation or winding up of the Company (other
than in connection with a consolidation or merger) or a sale of all or
substantially all of its property, assets and business as an entirety shall be
proposed.


then, in any one or more said events, the Company shall give written notice of
such event to the Holder at least fifteen (15) days prior to the date fixed as a
record date or the date of closing the transfer books for the determination of
the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up or sale.  Such notice shall
specify such record date or the date of closing the transfer books, as the case
may be.


11.           Transferability.  This Warrant may be transferred or assigned by
the Holder without notice or approval by the Company.


12.           Informational Requirements.  The Company will transmit to the
Holder such information, documents and reports as are generally distributed to
stockholders of the Company concurrently with the distribution thereof to such
stockholders.


13.           Notice.  Notices to be given to the Company or the Holder shall be
deemed to have been sufficiently given if delivered personally or sent by
overnight courier or messenger, or by facsimile transmission.  Notices shall be
deemed to have been received on the date of personal delivery or facsimile
transmission.  The address of the Company and of the Holder shall be as set
forth in the Company’s books and records.


14.           Consent to Jurisdiction and Service.  The Company consents to the
jurisdiction of any court of the State of California, and of any federal court
located in California, in any action or proceeding arising out of or in
connection with this Warrant.  The Company waives personal service of any
summons, complaint or other process in connection with any such action or
proceeding and agrees that service thereof may be made at the location provided
in Section 13 hereof, or, in the alternative, in any other form or manner
permitted by law.  Los Angeles County, California shall be proper venue.


 
Page 4 of 6

--------------------------------------------------------------------------------

 
 
15.           Successors.  All the covenants and provisions of this Warrant
shall be binding upon and inure to the benefit of the Company, the Holder and
their respective legal representatives, successors and assigns.


16.           Attorneys Fees.  In the event the Investors or any holder hereof
shall refer this Warrant to an attorney to enforce the terms hereof, the Company
agrees to pay all the costs and expenses incurred in attempting or effecting
collection hereunder, including reasonable attorney's fees, whether or not suit
is instituted.


17.           Governing Law.  THIS WARRANT SHALL BE GOVERNED, CONSTRUED AND
INTERPRETED UNDER THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
THE RULES GOVERNING CONFLICTS OF LAW.


IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by the
signature of its President and to be delivered in City of Industry, California.


Dated: [insert date]
CHINA YONGXIN PHARMACEUTICALS, INC.,
a Delaware corporation
               
 
 
   
By: Xongxin Liu
Its: Chief Executive Officer
 


 
Page 5 of 6

--------------------------------------------------------------------------------

 


[FORM OF ELECTION TO PURCHASE]




The undersigned, the holder of the attached Warrant, hereby irrevocably elects
to exercise the purchase right represented by this Warrant Certificate for, and
to purchase securities of China Yongxin Pharmaceuticals, Inc. and herewith makes
payment of $__________ therefor, and requests that the certificates for such
securities be issued in the name of, and delivered to ___________________, whose
address is ______________________________.
 
 

Dated:                      ____________________, 20___             By:   Its:  
(Signature must conform in all respects to name of holder as specified on the
face of the Warrant Certificate)          
(Insert Social Security or Other
Identifying Number of Holder)

 